Title: Abigail Adams to John Adams, 23 March 1797
From: Adams, Abigail
To: Adams, John


        
          my Dearest Friend
          Quincy March 23d 1797
        
        I received by this Days post your Letters of the 9th 11th and 13th, that of the 13th I hoped would have containd a post Note that my word which I had given for the payment of Haydens Note, and to the collecters of Taxes might not be forfeited. yesterday the collector calld upon me for the 2d Time. I told him I could not pay him, but that I would in the course of the Month, relying upon the post of this day. he observed if I could not pay, who could? I told him I had not the money. I could have added that I had but one solitary 5 Dollors bill at my command. I get Letters only once a week from you. the various dates then come together perhaps you do not send them to the office as you write them. concequently I cannot receive any thing further untill the 30th which will be next thursday. that my word may be stricktly kept, I must have recourse to our old Friend the Gen’ll. for the sum which I have to pay, is the Note to Hayden which is 100.6 dollors or near it, and 200 hundred taxes, 178 dollors 20 cents; for the tax Bill presented me, 25 as half taxes to the other place & 8 as half of Burrel. I have a hired Man whose time will expire on the 30th. I have to pay for an ox bought for French 35 dollors. I have to hire day Labour as an assistant to Bracket, in plowing and tending manure Billings is wholy occupied with the Wall, and there he had better be kept. there is a peice against Deacon Bass to be made next, then against Jonathan Bass and against Bracket, replaceing old walls &c. as usual a multiplicity of Buisness comes on and many hands are wanted at once, that time which waits for none may not be lost. the seed is arrived. I will make inquiry about the

oats. I have endeavourd to be as frugal as I could of the money remitted, and in one instance only, have afforded myself an indulgence at the expence of 30 dollors which was for a pr Runners, that I might not be wholy indebted to my Neighbours for conveyance even to meeting. 30 I paid to mr Bass for keeping the cattle at the Island. 30 I paid to vesey for 3 months labour, & 25 to Billings. some of the remaining Sum was necessaryly expended for shoes cloathing for my Boys and girls, and a little very little for myself. Family expences in the course of 3 months have brought me some in Debt every article having risen instead of falling.
        I can give you no satisfaction with respect to mears. he had my proposals in writing, he considerd them for a month, and then came and told me, that my offers were generous were satisfactory, but he should have a responsibility upon him that he feard to engage in, that he should lose his custom which must finally be his living, that now when his day labour was performd, he had no care no anxiety, but should he take Such a charge upon him, he should not enjoy an hours comfort. he should be always in fear of not doing right. he ownd he could not clear the sum I offerd begd me to excuse him, tho it paind him to refuse. he had not an alteration that he could have wisht me to have made. he promised to keep the whole secreet, but where I am now to look or what next to do I can not tell. I know not of any other person who could be equally confided in. I must finish off the out house and Marry up Polly, & let her and Jonathan go in this Winter I believe, & take charge of the place till another Season. to quit here in october, will leave considerable buisness remaining to be done. I see not what else is to be done better I do not know that the man has any faculty but for shoe making: but we must consider of this subject. perplexitys surround me which ever way I look.
        I know you feel the want of your usual Rural amusement and relaxation. I hope you will not suffer in concequence of it. I feel too, as if we ought not to be so seperated. I want to talk with, & to you of a thousand things which should not be committed to paper, but I will close this as it relates wholy to our own Domestick matters and begin an other sheet upon other Subjects.
        most affectionatly yours
        
          A Adams
        
      